UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6713



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

BEAUTANOUS COOR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CR-92-72-5-F, CA-95-974-5-F)


Submitted:   October 15, 1996             Decided:   November 1, 1996


Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Beautanous Coor, Appellant Pro Se. Jane H. Jolly, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion for reconsideration of the court's earlier order denying his

various motions, including a motion filed under 28 U.S.C. § 2255

(1994), amended by Antiterrorism and Effective Death Penalty Act of
1996, Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the

record and the district court's opinion and find no abuse of dis-

cretion. Accordingly, we affirm on the reasoning of the district

court. United States v. Coor, Nos. CR-92-72-5-F; CA-95-974-5-F

(E.D.N.C. Jan. 19, Feb. 5, & Apr. 15, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2